

Exhibit 10.1
CHARLES RIVER LABORATORIES INTERNATIONAL, INC.
 
Non-Qualified Stock Option
Granted Under 2018 Incentive Plan
 
The Company's most recent Annual Report to Shareholders containing the Company’s
audited financial statements for the last three years and its Annual Report on
Form 10-K is available on the Company's website at http://www.criver.com.  You
are urged to review those documents before making a decision whether or not to
exercise your stock options.
 
 
Non-Qualified Stock Option granted by Charles River Laboratories International,
Inc., a Delaware corporation (“Charles River”), to  [Participant Name:First Name
Last Name]  an employee of Charles River or its subsidiaries (the “Employee”),
pursuant to the Company’s 2018 Incentive Plan (as amended from time to time, the
“Plan”).  All initially capitalized terms used herein shall have the meaning
specified in the Plan, unless another meaning is specified herein.
 
1.                Grant of Option.
 
This certificate evidences the grant by Charles River on [Grant Date:Month DD,
YYYY] to the Employee of an option to purchase, in whole or in part, on the
terms herein provided, a total of [Granted:Options Granted] shares of common
stock of Charles River (the “Shares”) at [Price:Option Price] per share, which
is not less than the fair market value of the Shares on the date of grant of
this option.  The Final Exercise Date of this option (as that term is used in
the Plan) is [Expiration Date:Month DD, YYYY].  The option evidenced by this
certificate is not intended to be an “incentive stock option” as defined in
section 422 of the Internal Revenue Code of 1986, as amended from time to time
(the “Code”).
 
              This option is exercisable in the following cumulative
installments prior to the Final Exercise Date:




[Vesting Table:Month DD, YYYY, quantity]
 
              
              Except as otherwise provided herein, upon termination of the
Employee’s employment with the Company, any portion of this option that is not
then exercisable shall promptly expire and the remainder of this option shall
remain exercisable only for such period, if any, as is specified in the Plan.


2.               Death.


                  If the Employee’s employment with the Company is terminated by
virtue of the Employee’s death, any portion of the option that is not then
exercisable shall immediately become exercisable and, notwithstanding Section
4.a(5)(C) of the Plan, this option shall remain exercisable for the period
ending on the Final Exercise Date.




3.                     Full Career Retirement.
 
If the Employee’s employment with the Company is terminated by virtue of a Full
Career Retirement, the option shall continue to be outstanding, and become
exercisable as it would have absent an employment termination, subject to the
Employee’s continued compliance with the restrictions set forth in Section 5.
 
For purposes of this option [certificate]:



--------------------------------------------------------------------------------



“Full Career Retirement” means the Employee’s termination of employment from the
Company and its subsidiaries and/or affiliates, other than for cause, on or
after such time that the Employee has become Retirement Eligible.
“Retirement Eligible” means that the Employee (i) has attained age 55, (ii) has
a minimum of 10 years of service with the Company and its subsidiaries and/or
affiliates (such service only to have deemed to have commenced at such time as
such subsidiary and/or affiliate became a subsidiary and/or affiliate of the
Company), (iii) the numerical sum of the Employee’s age and years of service (as
calculated pursuant to clause (ii) above) is equal to at least 70, (iv) the
Employee has given notice, in form satisfactory to the Company, to the Chief
Administrative Officer of the Company (or, if the Employee is the Chief
Administrative Officer, the Chief Executive Officer) of his or her intent to
retire specifying the exact intended date of retirement (provided that prior to
such notice the Company had not already given notice to the Employee that he or
she would be terminated), and remained employed by the Company until the earlier
of (a) the one year anniversary of the date of such notice or (b) the date on
which the Employee experienced a termination of employment due to death or
disability or was terminated by the Company without cause and (v) at the time
the Employee gave such notice to the Company he or she also provided the Company
with a signed acknowledgement, in a form satisfactory to the Company,
reaffirming the covenants set forth in Section 5.


4.                Exercise of Option.


(a)  Each election to exercise this option shall be made by contacting UBS
Financial Services at 800-820-9296 (in the U.S.) or 201-272-7566 (outside the
U.S.) or via the internet at www.ubs.com/onesource/CRL.  The purchase price may
be paid by delivery of cash, certified check, bank draft, money order,
unrestricted common stock of Charles River that the Employee has held for at
least six months, or an unconditional and irrevocable undertaking by a broker
acceptable to Charles River to deliver promptly to Charles River sufficient
funds to pay the exercise price.  In the event that this option is exercised by
the Employee’s Legal Representative, Charles River shall be under no obligation
to deliver Shares hereunder unless and until it is satisfied as to the authority
of the person or persons exercising this option.
 
(b)  Exercise Period Upon Termination of Employment.  Except as set forth in
Section 4(c) or 4(d) below, if the Employee ceases to be an employee of the
Company, the Employee may at any time within a period of three (3) months after
the date of such employment termination or cessation (but prior to the
expiration of the option) exercise the option to the extent that the option was
exercisable on the date of such employment termination or cessation.
 
(c)  Exercise Period in the Event of Death.  If the Employee dies while in the
employ of the Company, the option, to the extent that the Employee was entitled
to exercise it on the date of death (including by virtue of Section 2), may be
exercised at any time prior to the expiration of the option by the person or
persons to whom the Employee’s rights under the option shall pass by will or by
the laws of descent and distribution.
 
(d)  Exercise Period in the Event of Full Career Retirement.  If the Employee’s
employment with the Company is terminated by virtue of a Full Career Retirement,
the option will remain and/or become exercisable as it would absent an
employment termination.
 
5.            Retirement Restrictions.
  
For the period beginning on the date of the Employee’s Full Career Retirement
and ending on the date on which the option would have become fully vested absent
a termination of employment (the “Restricted Period”), the Employee shall not,
directly or indirectly, without the prior written consent of the Company, (1)
render services as an employee, consultant, director, partner or otherwise to
any person, entity, division, subsidiary or subgroup whose primary business
activity is in competition with the Company’s business, or (2) assist with the
creation of (a) any entity whose primary business activity is in competition
with the Company’s business, or (b) any division, subsidiary or subgroup of an
entity whose primary business activity is in competition with the Company’s
business.  Nothing herein shall prohibit the Employee from pursuing employment
with any corporation or entity engaged substantially in the discovery or
development of pharmaceuticals or medical devices as long as such company also



--------------------------------------------------------------------------------



manufactures, markets and sells such products.  THE EMPLOYEE ACKNOWLEDGES AND
UNDERSTANDS THAT THIS SECTION MAY AFFECT THE EMPLOYEE’S RIGHT TO ACCEPT
EMPLOYMENT WITH OTHER COMPANIES SUBSEQUENT TO EMPLOYMENT BY THE COMPANY AND THAT
THE RESTRICTIONS CONTAINED HEREIN ARE SEPARATE AND APART AND IN ADDITION TO ANY
SIMILAR RESTRICTIONS, NON-COMPETE OR OTHERWISE, THAT THE EMPLOYEE MAY BE SUBJECT
TO PURSUANT ANY OTHER AGREEMENT WITH THE COMPANY OR ANY OF ITS AFFILIATES.
 
6.            Notice of Disposition.
 
The person exercising this option shall notify Charles River when making any
disposition of the Shares acquired upon exercise of this option, whether by
sale, gift or otherwise.
 
7.            Restrictions on Transfer of Shares.
 
If at the time this option is exercised Charles River is a party to any
agreement restricting the transfer of any outstanding shares of its Common
Stock, this option may be exercised only if the Shares so acquired are made
subject to the transfer restrictions set forth in that agreement (or if more
than one such agreement is then in effect, the agreement specified by the Board
of Directors).
 
8.            Withholding; Agreement to Provide Security.
 
If at the time this option is exercised the Company determines that under
applicable law and regulations the Company could be liable for the withholding
of any federal or state tax upon exercise or with respect to a disposition of
any Shares acquired upon exercise of this option, this option may not be
exercised unless the person exercising this option remits to the Company any
amounts required to be withheld upon exercise and gives such security as the
Company deems adequate to meet the potential liability of the Company for the
withholding of tax upon a disposition of the Shares (and agrees to augment such
security from time to time in any amount reasonably determined by the Company to
be necessary to preserve the adequacy of such security).
 
 
9.            Nontransferability of Option.
 
This option is not transferable by the Employee otherwise than by will or the
laws of descent and distribution, and is exercisable during the Employee’s
lifetime only by the Employee.
 
10.            No Employment Commitment; Rights as a Stockholder.
 
Nothing herein contained or contained in the Plan shall be deemed to be or
constitute an agreement or commitment by the Company to continue to employ the
Employee for the period within which this option may be exercised.  The Employee
acknowledges and agrees that his or her employment with the Company shall remain
on an "at will" basis and that the Company may terminate the employment of the
Employee with or without cause at any time.  The Employee shall have no rights
as a stockholder with respect to the shares subject to the option until the
proper exercise of the option and the issuance of a stock certificate for the
option Shares with respect to which the option shall have been exercised.
 
11.          Recoupment.
 
Shares awarded under this Award Agreement are subject to recoupment in
accordance with the Company’s Corporate Governance Guidelines, as may be revised
from time to time, and/or any other so-called recoupment, clawback or similar
policy that may be approved by the Board of Directors of the Company or any
committee thereof.
 
12.          Provisions of the Plan.
 



--------------------------------------------------------------------------------



This option award is subject to the terms and provisions of the 2018 Incentive
Plan, a copy of which has been made available to Employee and additional copies
of which are available upon request by Employee.  Information about the Plan is
also included in the Prospectus for the 2018 Incentive Plan, a print copy of
which we are delivering to you if this is your first award under the 2018
Incentive Plan, or which will be delivered to you prior to the initial vesting
date hereunder and which is otherwise accessible on the Company’s Intranet site.
 
IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer.  This option shall take effect as
a sealed instrument.


 
 

 
CHARLES RIVER LABORATORIES INTERNATIONAL, INC.
a41image21.jpg [a41image21.jpg]
By:  ____________________________________
Victoria Creamer
CSVP & Chief People Officer
 
 
Dated:  [Grant Date:Month DD, YYYY]   
 

 
2018IP Prospectus English
2018IP Plan Document English


 

